Citation Nr: 0512144	
Decision Date: 05/02/05    Archive Date: 05/18/05

DOCKET NO.  03-34 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for residuals of a neck 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran had active military service from November 1966 to 
August 1970 and from June 1974 to April 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision by the 
New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In June 2004, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of the hearing is of record.

In September 2004, the Board remanded the case to the RO for 
further development.  Following the requested development, a 
supplemental statement of the case (SSOC) was issued in 
November 2004.  


FINDINGS OF FACT

1.  All relevant and available evidence necessary for an 
equitable disposition of the veteran's claim of entitlement 
to service connection for residuals of a neck injury has been 
obtained by the RO.  

2.  The veteran had complaints of neck pain while in active 
military service.  

3.  The probative medical evidence of record shows that the 
diagnosis of degenerative disc disease at C6-7, with cervical 
spondylosis at C4-T1, on VA examination in October 2004 
cannot satisfactorily be dissociated from the veteran's in-
service neck pain.  


CONCLUSION OF LAW

Giving the benefit of the doubt to the veteran, residuals of 
a neck injury, currently diagnosed as degenerative disc 
disease at C6-7, with cervical spondylosis at C4-T1, were 
incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5100-5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA).  
During the pendency of this appeal, on November 9, 2000, the 
President signed into law the VCAA, Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  This Act is applicable to all claims 
filed on or after the date of its enactment, November 9, 
2000, or filed before that date and not yet final.  This new 
law eliminates the concept of a well-grounded claim and 
redefines VA's obligations insofar as properly notifying and 
assisting veterans in developing their claims.  In view of 
the Board's decision to allow the veteran's claim for service 
connection for residuals of a neck injury, there is no need 
to discuss VA's compliance with the VCAA.  

II.  Factual background.  The records indicate that the 
veteran had two tours of duty; he initially entered active 
duty in November 1966; almost all of his time in service was 
served as a light weapons infantryman.  Among the awards he 
received was a Parachutist Badge.  The records also indicate 
that the veteran received airborne training.  When the 
veteran was examined for enlistment into service in June 
1965, a neck disorder was not reported, and he was found 
qualified for active service.  Service medical records reveal 
that in February 1969, the veteran reported injuring his back 
on a jump; he complained of pain over the L4-L5, with no 
radiation.  He also complained of numbness on the outer 
distribution C7-C8.  He had a full range of motion of the 
neck; x-ray of the cervical spine was ordered.  The veteran 
was seen in January 1970, with complaints of low back pain 
and stiffness in the neck; x-ray study was negative.  The 
assessment was muscle strain.  On December 3, 1974, the 
veteran was seen for complaints of neck and back pains since 
last night; his pain medication was refilled.  The veteran 
was seen three days later, when he arrived at the orthopedic 
clinic in a wheelchair from the emergency room.  It was noted 
that the veteran had increased pain in the cervical area when 
doing exercises; however, a physical examination on admission 
was negative.  The veteran was prescribed medication for his 
symptoms.  

The record is devoid of any treatment records for the period 
from 1976 through 2002.  

The veteran's claim for service connection for a neck injury 
(VA Form 21-526) was received in July 2002.  In conjunction 
with his claim, the veteran was afforded a VA examination in 
October 2002, at which time it was noted that he was a 
paratrooper in service.  The veteran indicated that he was 
diagnosed with compression of the cervical spine as a result 
of an injury sustained during his parachute jumps.  He 
complained of pain in the posterior neck.  Following a 
physical evaluation, the examiner stated that the diagnosis 
at this time was degenerative joint disease of the cervical 
spine.  

At his videoconference hearing in June 2004, the veteran's 
representative pointed out that the records clearly indicate 
that the veteran received treatment for an injury to his neck 
in service.  It was noted that there are a number of 
notations in the service medical records reflecting treatment 
for neck pain in service.  It was further noted that he 
injured his neck as a result of a parachute jump; he injured 
his neck when he fell and his back landed on a stump.  The 
veteran stated that, at that time, the doctors indicated that 
they couldn't find anything wrong with his neck; they gave 
him medication, and placed him on light duty.  The veteran 
related that he continued to have problems throughout his 
period of service; he stated, however, a person cannot go on 
sick call every time you have pain, or you will be called a 
whiner.  The veteran further noted that although he continued 
to have neck pain after service, he did not have the finances 
to seek medical treatment for his neck.  The veteran 
indicated that he has continued to have neck pain; he also 
experiences numbness and tingling in his fingers.  

Received in September 2004 were VA progress notes, dated from 
October 2002 to August 2004, which show that the veteran 
received ongoing clinical evaluation and treatment for 
several disabilities, including chronic neck pain.  During a 
clinical visit in December 2002, the veteran complained of 
neck and right leg pain for the past six months.  The veteran 
indicated that he injured his neck in the military while 
jumping out of a plane; he noted that he had surgery on the 
right leg for removal of a Baker's cyst in 1976.  The 
impression was chronic neck pain.  When seen in January 2003, 
the veteran reported a history of neck pain with bilateral 
radiation to upper trapezius and down both arms; he stated 
that he was told by a chiropractor that his pain was due to 
neck trauma from being a paratrooper.  The pertinent 
diagnosis was probable cervical degenerative disc disease.  
It was noted that a magnetic resonance imaging (MRI), 
performed in June 2003, revealed degenerative joint disease 
at C6-7, with protrusion and central canal stenosis and cord 
compression, with right radicular pain at that level.  In 
September 2003, the veteran was diagnosed with degenerative 
change in the cervical spine, with neck pain radiating to 
upper extremities.  A VA progress note, dated in November 
2003, reflects a diagnosis of cervical radiculopathy.  

The veteran was afforded another VA examination in October 
2004, at which time he complained of pain in his neck and 
numbness in his arms, as well as tingling in his hands.  The 
veteran indicated that he began having neck pain in 1968-
1969, following a parachute jump during which he struck the 
back of his head and neck on a stump.  The veteran stated 
that he complained of neck on several occasions during 
service, but nothing was ever done for him.  The veteran 
reported problems with pain in his neck and severe headaches; 
the pain in his neck was located in the posterior region and 
in his shoulders.  The veteran stated that the predominant 
problems with his neck were pain and stiffness.  A CAT scan 
of the neck revealed osteoarthritis in the cervical spine, 
with moderate spinal canal stenosis, and mild to moderate 
bilateral neural foraminal stenosis.  The pertinent diagnosis 
was no malalignment of flexion to extension views, but 
degenerative disc disease-C6, C7, with cervical spondylosis-
C4-T1.  The examiner indicated that he saw no records as to 
what happened in 1970 or 1974 regarding the veteran's neck, 
but he does believe that the veteran did have some neck 
problems in 1974.  He noted that the veteran stated that the 
pain has been constant through the years, and he could find 
no records to doubt that assertion.  Therefore, the examiner 
concluded that it is impossible to pass an accurate opinion 
as to whether or not the veteran's current neck disorder can 
be clearly disassociated from the complaint of neck pain in 
January 1970 or December 1974.  

In a statement dated in October 2004, the veteran again 
reiterated that he injured his neck during a parachute jump 
in 1968; he noted that he went on sick call on several 
occasions.  The veteran indicated that, after service, he 
could not afford to go to a doctor every time he had neck 
pain. 

Received in November 2004 were additional VA outpatient 
treatment reports, dated from June 2003 to November 2004, 
reflecting ongoing evaluation and treatment for several 
disabilities, including degenerative disc disease of the 
cervical spine.  

III.  Legal analysis.  Service connection may be granted for 
disability resulting from personal injury suffered or disease 
contracted during active military service, or for aggravation 
of a pre-existing injury or disease during such service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2004).  Where there is a chronic disease shown as such in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When a condition noted during 
service is not shown to be chronic, or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which recently stated that "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).  

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  Triplette 
v. Principi, 4 Vet. App. 45, 49 (1993), citing Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991).  It is equally clear, 
however, that the resolution of issues which involve medical 
knowledge, such as diagnosis of disability and determination 
of medical etiology, require professional evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  

When all the evidence is assembled, the Board is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102; and 
Gilbert v. Derwinski, 1Vet. App. 49, 55 (1990).  

After having carefully reviewed the evidence of record, the 
Board finds that the evidence supports the grant of service 
connection for residuals of a neck injury.  The service 
medical records reflect that the veteran attended Airborne 
School and was awarded the Parachutist Badge.  In addition, 
the records reflect that he was seen on several occasions for 
complaints of neck pain; specifically, when seen in February 
1969, it was noted that the veteran hurt his back during a 
"jump" the previous night; at that time, he also had 
numbness in the outer distribution of the C7-C8 area.  In 
January 1970, the veteran again reported back pain and a 
stiff neck; he was diagnosed with muscle strain.  VA 
treatment records reflect complaints of chronic neck pain 
beginning in October 2002.  The veteran has testified that he 
continued to have problems with his neck after service, but 
he could not afford to seek medical treatment; rather, he 
treated himself with over the counter medications.  
Significantly, following his most recent VA examination in 
October 2004, the examiner indicated that he believed the 
veteran did have some neck problems in 1974.  The VA 
physician stated that "it is impossible for me to pass an 
accurate opinion as to whether or not, his current neck 
disorder can be clearly disassociated from the complaint of 
neck pain in January 1970 or December 1974."  There is no 
opinion to the contrary regarding the etiology of the 
veteran's current neck disorder.  In this regard, the Board 
notes that service connection does not require certainty, but 
only that the evidence is in equipoise.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

In light of the veteran's activities during service as an 
infantryman with airborne training, his report of in-service 
problems with neck pain and continuing neck symptoms after 
service, his current diagnosis of degenerative disc disease 
of the cervical spine, and the opinion of VA physician which 
suggests that the current neck disorder cannot be 
disassociated from the veteran's in-service complaints, the 
evidence is at least in equipoise as to whether the veteran's 
current neck disorder, degenerative disc disease of the 
cervical spine, is a result of active service.  In light of 
the foregoing, the Board finds that the evidence of record is 
consistent with the veteran's contentions.  Accordingly, 
resolving all reasonable doubt in favor of the veteran, the 
Board concludes that service connection for residuals of a 
neck injury is warranted.


ORDER

Service connection for residuals of a neck injury, diagnosed 
as degenerative disc disease at C6-7, with cervical 
spondylosis at C4-T1, is granted.  


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


